Filed:  February 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation of Rodney G. McAleny, Claimant.
RODNEY G. McALENY,
	Petitioner on Review,
	v.
MAX J. KUNEY CO.,and SAIF CORPORATION,
	Respondent on Review.
(WCB 95-09821; CA A95113; SC S44443)
	On petition for review filed August 11, 1997.*
	Brad Larsen, Portland, filed the petition for petitioner on
review.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
and Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the
Workers' Compensation Board for further proceedings in light of
this court's decision in Robinson v. Nabisco, Inc, 331 Or 178, 11
P3d 1286 (2000).
	*Judicial review from the Workers' Compensation Board;
 149 Or App 212, 942 P2d 302 (1997).
    **Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case.  Kulongoski and De Muniz,
JJ., did not participate in the consideration or decision of this
case.